Citation Nr: 1226948	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  06-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia.

2.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from October 1986 to October 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to an evaluation in excess of 10 percent for either the left or right knee.

In May 2009 and March 2011, the appeal was remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  In the May 2009 decision, the Board additionally reopened a previously denied claim of service connection for a low back disability, and remanded the underlying claim on the merits for development.  In March 2011, the Board granted service connection for the lumbar spine disability; the RO promulgated this decision in a March 2011 rating decision.  As this represents a full grant of the benefit sought on appeal with respect to the low back, no further question remains for consideration by the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further remand is required.  

Service connection for the left and right knees was initially granted in a September 1995 rating decision, and a single 0 percent evaluation was assigned for a bilateral knee disability under Code 5014, by analogy to osteomalacia.  38 C.F.R. § 4.71a.  Chondromalacia is not a listed condition in the Schedule; such conditions are evaluated by analogy to a listed disability, based on the functions affected, anatomical localization, and symptomatology.  38 C.F.R. § 4.20.  Beginning with a September 2000 rating decision, the knees were evaluated separately, under Code 5260, for limitation of motion in flexion.  The noncompensable evaluation was continued because the Veteran failed to report for an examination.  38 U.S.C.A. § 3.655.  There is no explanation for the selection of the Code 5260.

The current 10 percent evaluations were assigned in an unappealed December 2000 rating decision, effective from July 13, 2000, under Code 5260.  However, the discussion in the decision makes clear that motion in flexion was full, to 140 degrees.  The limitation was in extension, to -6 degrees on the left and -5 degrees on the right.  Code 5261 is used to evaluate limitations of extension.  However, the examiner also noted slight lateral instability in the knees, and the RO assigned a 10 percent evaluation for that symptom.  The limitations of motion were not compensable; the instability was, under Code 5257, which evaluates recurrent subluxation or lateral instability.  Unfortunately, the RO committed clear and unmistakable error (CUE) in not changing the Codesheet and master record to reflect the actual criteria applied to the case. 

Remand is required to allow the RO to correct this error and update VA records to reflect that a 10 percent evaluation has been assigned under Code 5257 since July 2000.  A remand is necessary because evidence of record indicates that over the course of the claim the disability has manifested at various times as instability, limitation of flexion, and limitation of extension.  It is possible for the Veteran to establish entitlement to a compensable evaluation for all three manifestations at any given time.  Each is rated under a different Diagnostic Code, with completely independent criteria.  VAOPGCPREC 23-97, VAOPGCREC 9-98, VAOPGCPREC 9-04.

The current 10 percent evaluation has been effective for 12 years.  Ratings in place for 5 years or more, in the case of disabilities which are stabilized, may not be reduced absent a showing of sustained improvement, through evidence as full and complete as that used to assign the evaluation in the first place.  38 C.F.R. § 3.344.  This means that when the CUE is corrected, the rating will enjoy some degree of protection.  Therefore, subsequent claims since 2000 for increased evaluation must not only consider the propriety of rating under Code 5257, but also Codes 5260 and 5261, and cannot merely swap Codes without full explanations, consistent with law, regulation, and Murray v. Shinseki, 24 Vet. App. 420 (2011) (a change in Diagnostic Codes after 20 years constitutes a reduction.)  The Board cannot properly identify the currently service connected and compensated disability manifestations, as the CUE proceedings will potentially alter the history of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a rating decision identifying CUE in the December 4, 2000, rating decision listing Code 5260 as the Code under which the left and right knee disabilities are evaluated and correct the Code to 5257.

2.  Then adjudicate the inferred and unadjudicated claims of potential entitlement to simultaneous evaluation under Codes 5260 and 5261, as well as entitlement to increased evaluation under Code 5257.

3.  Review the claims file to ensure that all of the foregoing actions have been completed, and arrange for any additional development indicated.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case, to include on appeals related to decisions on entitlement to simultaneous evaluations, and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


